    Case 1:16-cv-04250-LAP-KHP Document 39 Filed 03/02/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONYAL STERN,

                   Plaintiff,

            -against-                     16 Civ. 4250 (LAP)(KHP)

CAROLYN W. COLVIN, ACTING                           ORDER
COMMISSIONER OF SOCIAL
SECURITY,

                   Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

    On October 8, 2020, United States Magistrate Judge

Katharine Parker issued a Report and Recommendation (dkt. no.

37) recommending that Plaintiff’s counsel’s motion for

attorneys’ fees and costs (dkt. no. 33) be granted pursuant to

42 U.S.C. § 406(b).     Magistrate Judge Parker recommended that

counsel be awarded fees in the amount of $14,846, equal to fees

of $21,846 reduced by $7,000, the amount that Plaintiff’s

counsel previously was awarded pursuant to the Equal Access to

Justice Act (“EAJA”).    The Commissioner of Social Security did

not oppose an award of fees but contended that any award be

reduced to account for the prior receipt of EAJA fees.

    In reviewing a report and recommendation, a district court

“may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.”          28

U.S.C. § 636(b)(1)(C).     When no objections to a Report and
    Case 1:16-cv-04250-LAP-KHP Document 39 Filed 03/02/21 Page 2 of 2



Recommendation are timely lodged, the “district court need only

satisfy itself that there is no clear error on the face of the

record.”   Urena v. New York, 160 F. Supp. 2d 606, 609-10

(S.D.N.Y. 2001) (quoting Nelson v. Smith, 618 F. Supp. 1186,

1189 (S.D.N.Y. 1985)).

    The Court has reviewed the record and the Report and

Recommendation for clear error and, finding none, hereby adopts

Magistrate Judge Parker’s Report and Recommendation in its

entirety for the reasons stated therein.

    Accordingly, the motion for approval of attorneys' fees

(dkt. no. 33) is granted in the amount of $14,846.         The Clerk of

Court is directed to close the open motion.

SO ORDERED.

Dated:     New York, New York
           March 2, 2021

                                 ____________________________
                                 LORETTA A. PRESKA
                                 Senior United States District Judge
